      Case
      Case
       Case2:20-cv-00749-GMN-NJK
           2:20-cv-00376-JAD-NJK
            2:20-cv-00402-KJD-DJA Document
                                  Document 22
                                           27
                                            8 Filed
                                              Filed
                                               Filed03/17/20
                                                    03/30/20
                                                     07/31/20 Page
                                                              Page
                                                               Page111of
                                                                      of
                                                                       of12
                                                                         12
                                                                          12



1    Todd L. Bice, Esq., Bar No. 4534
     TLB@pisanellibice.com
2    Robert A. Ryan, Esq., Bar No. 12084
     RR@pisanellibice.com
3    PISANELLI BICE PLLC
     400 South 7th Street, Suite 300
4    Las Vegas, Nevada 89101
     Telephone:    702.214.2100
5    Facsimile:    702.214.2101
     Counsel for
6    MGM Resorts International

7                               UNITED STATES DISTRICT COURT

8                                      DISTRICT OF NEVADA
9
      JOHN SMALLMAN, on behalf of himself          Case No.: 2:20-cv-00376-JAD-NJK
10    and all others similarly situated,

11                                Plaintiff

12                         v.

13    MGM RESORTS INTERNATIONAL,

14
                                Defendant.
15
      KEVIN V. HORNE, on behalf of himself and     Case No.: 2:20-cv-402-KJD-DJA
16    all others similarly situated,

17                                Plaintiff

18                         v.

19    MGM RESORTS INTERNATIONAL,

20
                                Defendant.
21
      JEFFREY SCOTT CAMERON, on behalf of          Case No. 2:20-cv-00429-JCM-DJA
22    himself and all others similarly situated,
23                                Plaintiff
24                         v.
25    MGM RESORTS INTERNATIONAL,
26
                                Defendant.
27
                                                                      STIPULATION TO CONSOLIDATE
                                                                                 ACTIONS AND SET
28                                                 1                       SCHEDULING DEADLINES
      Case
      Case
       Case2:20-cv-00749-GMN-NJK
           2:20-cv-00376-JAD-NJK
            2:20-cv-00402-KJD-DJA Document
                                  Document 22
                                           27
                                            8 Filed
                                              Filed
                                               Filed03/17/20
                                                    03/30/20
                                                     07/31/20 Page
                                                              Page
                                                               Page222of
                                                                      of
                                                                       of12
                                                                         12
                                                                          12



1    PAUL BRODSKY, on behalf of himself and          Case No. 2:20-cv-00486-GMN-NJK
     all others similarly situated,
2
                                 Plaintiff
3

4    v.

5    MGM RESORTS INTERNATIONAL,
6
                                Defendant.
7

8    KATHARINE BREEN, ADAM METZ                      Case No. 2:20-cv-0541 -APG-NJK
     ALAIN MICHAEL, CAROL OCONNELL,
9    MATTHEW PRUITT, CHRISTOPHER
     PUSSMAN, and SABRINA WOODS, on
10   behalf of themselves and all others similarly
     situated,
11

12                               Plaintiff

13                         v.

14   MGM RESORTS INTERNATIONAL,
15

16                              Defendant.

17
     LARRY LAWTER, JULIE MUTSKO,                     Case No. 2:20-cv-529-RFB-EJY
18   KERRI SHAPIRO, and VICTOR
     WUKOOVITS, on behalf of himself and all
19
     others similarly situated,
20
                                 Plaintiff
21
                           v.
22
     MGM RESORTS INTERNATIONAL,
23

24
                                Defendant.
25

26

27

28
                                                          STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                             2                                 SCHEDULING DEADLINES
         Case
         Case
          Case2:20-cv-00749-GMN-NJK
              2:20-cv-00376-JAD-NJK
               2:20-cv-00402-KJD-DJA Document
                                     Document 22
                                              27
                                               8 Filed
                                                 Filed
                                                  Filed03/17/20
                                                       03/30/20
                                                        07/31/20 Page
                                                                 Page
                                                                  Page333of
                                                                         of
                                                                          of12
                                                                            12
                                                                             12



1        STIPULATION TO CONSOLIDATE ACTIONS AND SET SCHEDULING DEADLINES

2            Pursuant to D. Nev. L.R. 7-1, the below referenced Parties stipulate and represent as follows:
3
     WHEREAS, there are six (6) related proposed class actions pending in the United States District court
4
     for the District of Nevada: Smallman v. MGM Resorts International, Case No. 2:20-cv-00376-JAD-
5
     NJK (“Smallman”), filed February 21, 2020 and pending before the Honorable Jennifer A. Dorsey;
6
     Horne v. MGM Resorts International, Case No. 2:20-cv-00402-KJD-DJA, (“Horne”), filed February
7

8    26, 2020 and pending before the Honorable Kent J. Dawson; Cameron v. MGM Resorts International,

9    Case No. 2:20-cv-429-JCM-DJA (“Cameron”), filed February 28, 2020 and pending before the
10   Honorable James C. Mahan; Brodsky v. MGM Resorts International, Case No. 2:20-cv-00486-GMN-
11
     NJK, (“Brodsky”), filed March 9, 2020 and pending before the Honorable Gloria M. Navarro; Breen
12
     et al. v. MGM Resorts International, Case No. 2:20-cv- 00541, (“Breen”), filed March 17, 20201, and
13
     Lawter et al. v. MGM Resorts International, Case No. 2:20-cv-00529-RFB-EJY (“Lawter”), filed
14

15   March 13, 2020 and pending before the Honorable Richard F. Boulware (together, the “Related

16   Actions”);

17           WHEREAS, Plaintiffs in the Related Actions (“Plaintiffs”) allege that Defendant MGM
18   Resorts International (“MGM”) failed to, inter alia, protect its customers’ accounts from unauthorized
19
     access by third parties and MGM denies such allegations;
20
             WHEREAS, Plaintiffs agree that consolidation is appropriate under Rule 42(a), Federal Rule
21
     of Civil Procedure, because the Related Actions involve common questions of law or fact, specifically,
22

23   the cases name the same defendant, arise from the same events and assert overlapping claims and

24   putative classes;

25

26   1
       Some of the plaintiffs in Breen were parties to an action filed in the Northern District of California, 3:20-cv-
     01483, on February 28, 2020, but a voluntary dismissal of that action was taken and the matter was re-filed in
27   this District.
28
                                                                       STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                                     3                                      SCHEDULING DEADLINES
       Case
       Case
        Case2:20-cv-00749-GMN-NJK
            2:20-cv-00376-JAD-NJK
             2:20-cv-00402-KJD-DJA Document
                                   Document 22
                                            27
                                             8 Filed
                                               Filed
                                                Filed03/17/20
                                                     03/30/20
                                                      07/31/20 Page
                                                               Page
                                                                Page444of
                                                                       of
                                                                        of12
                                                                          12
                                                                           12



1           WHEREAS, Plaintiffs agree that MGM’s lack of objection to procedural consolidation of the

2    Related Actions in this Court is without prejudice to MGM’s rights, remedies, defenses, objections,
3
     and legal arguments;
4
            WHEREAS, Plaintiffs in the Related Actions agree not to argue that by entering into this
5
     stipulation or acting in conformance with its terms, MGM has waived or acted in any way inconsistent
6
     with any right, remedy or defense;
7

8           WHEREAS, subject to the provisions described above, MGM does not oppose procedural

9    consolidation of the Related Actions under Fed. R. Civ. Proc. 42(a) and D. Nev. L.R. 42-1, while
10   expressly reserving all of its rights, remedies, defenses, objections, and legal arguments;
11
            WHEREAS, the Parties propose, subject to Court approval, that this action proceed on the
12
     following schedule:
13
                   Plaintiffs shall file a consolidated Complaint no later than thirty (30) days following
14

15                  entry of an order approving this stipulation;

16                 MGM shall not be required to respond to the respective complaints in the Related

17                  Actions pending approval of this stipulation;
18
                   MGM shall have forty-five (45) days from the filing of the consolidated Complaint in
19
                    which to respond thereto;
20
                   In the event the Court declines to consolidate the Related Actions, MGM shall have
21

22                  forty-five (45) days from the date of any order denying consolidation in which to

23                  respond to the respective complaints filed in the Related Actions.

24          NOW THEREFORE, the Parties through their respective counsel and subject to the Court’s
25
     approval hereby stipulate that:
26
                1. The Smallman, Horne, Cameron, Brodsky, Breen, and Lawter actions currently
27
                    pending in this District and any other action arising out of the same or similar operative
28
                                                                    STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                                 4                                       SCHEDULING DEADLINES
     Case
     Case
      Case2:20-cv-00749-GMN-NJK
          2:20-cv-00376-JAD-NJK
           2:20-cv-00402-KJD-DJA Document
                                 Document 22
                                          27
                                           8 Filed
                                             Filed
                                              Filed03/17/20
                                                   03/30/20
                                                    07/31/20 Page
                                                             Page
                                                              Page555of
                                                                     of
                                                                      of12
                                                                        12
                                                                         12



1              facts now pending or hereafter filed in, removed to, or transferred to this District shall

2              be consolidated for pre-trial purposes pursuant to Fed. R. Civ. Proc. 42(a) before the
3
               Honorable Jennifer A. Dorsey (hereafter the “Consolidated Action”).
4
            2. All papers filed in the Consolidated Action shall be filed under Case No. 2:20-cv-
5
               00376-JAD-NJK, the number assigned to the first-filed case, and shall bear the
6
               following caption:
7

8                             UNITED STATES DISTRICT COURT

9                                    DISTRICT OF NEVADA
10
         IN RE: MGM RESORTS INTERNATIONAL                     Master File No. 2:20-cv-00376-
11
                DATA BREACH LITIGATION                        JAD-NJK
12
         This Document Relates To:
13

14          3. The case file for the Consolidated Action will be maintained under Master file No.:
15
               2:20-cv-00376-JAD-NJK. When a pleading is intended to apply to all actions to which
16
               this Order applies, the words “All Actions” shall appear immediately after the words
17
               “This Document Relates To:” in the caption described above. When a pleading is not
18

19             intended to apply to all actions, the docket number for each individual action to which

20             the paper is intended to apply and the last name of the first-named plaintiff in said

21             action shall appear immediately after the words “This Document Relates To:” in the
22             caption identified above, for example, “2:20-cv-376-JAD-NJK (Cameron).”
23
            4. Any action subsequently filed, transferred or removed to this Court that arises out of
24
               the same or similar operative facts as the Consolidated Action will be consolidated with
25
               the Consolidated Action for pre-trial purposes. The parties shall file a Notice of Related
26

27

28
                                                            STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                            5                                    SCHEDULING DEADLINES
      Case
      Case
       Case2:20-cv-00749-GMN-NJK
           2:20-cv-00376-JAD-NJK
            2:20-cv-00402-KJD-DJA Document
                                  Document 22
                                           27
                                            8 Filed
                                              Filed
                                               Filed03/17/20
                                                    03/30/20
                                                     07/31/20 Page
                                                              Page
                                                               Page666of
                                                                      of
                                                                       of12
                                                                         12
                                                                          12



1                  Action pursuant to D. Nev. L.R. 42-1 whenever a case that should be consolidated into

2                  this action is filed in, or transferred to, this District.
3
               5. If the Court determines that the case is related, the clerk shall:
4
                       a. Place a copy of this Order in the separate file for such action;
5
                       b. Serve on Plaintiffs’ counsel in the new case a copy of this Order;
6
                       c. Direct that this Order be served upon defendants in the new case; and
7

8                      d. Make appropriate entry in the Master Docket.

9              6. If the Court approves this stipulation, the parties shall do the following:
10                     a. Plaintiffs shall file a Consolidated Complaint no later than thirty (30) days
11
                           following entry of an order approving this stipulation; and
12
                       b. Defendant shall file a responsive pleading no later than forty-five (45) days
13
                           following the filing of the Consolidated Complaint.
14

15             IT IS SO STIPULATED.

16   Dated: March 17, 2020

17     Counsel For MGM                                Counsel for Plaintiffs
18        /s/ Todd L. Bice                              /s/ Miles N. Clark
19       PISANELLI BICE, PLLC                          KNEPPER & CLARK LLC
         Todd L. Bice                                  Miles N. Clark
20       Robert A. Ryan                                Matthew Knepper
         400 South 7th Street, Suite 30                5510 S. Fort Apache Rd, Suite 30
21       Las Vegas, NV 89101                           Las Vegas, NV 89148-7700
         Phone: (702) 214-2100                         Phone: (702) 856-7430
22       TLB@pisanellibice.com                         FAX: 702.447.8048
23       RR@pisanellibice.com                          Miles.Clark@knepperclark.com
                                                       Matthew.Knepper@knepperclark.com
24
                                                       MORGAN & MORGAN COMPLEX
25                                                     LITGATION GROUP
                                                       John A. Yanchunis (pro hac vice forthcoming)
26
                                                       Jean S. Martin (pro hac vice forthcoming)
27                                                     Marcio Valladares (pro hac vice forthcoming)
                                                       201 N. Franklin Street, 7th Floor
28
                                                                    STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                                  6                                      SCHEDULING DEADLINES
     Case
     Case
      Case2:20-cv-00749-GMN-NJK
          2:20-cv-00376-JAD-NJK
           2:20-cv-00402-KJD-DJA Document
                                 Document 22
                                          27
                                           8 Filed
                                             Filed
                                              Filed03/17/20
                                                   03/30/20
                                                    07/31/20 Page
                                                             Page
                                                              Page777of
                                                                     of
                                                                      of12
                                                                        12
                                                                         12



1                                           Tampa, FL 33602
                                            Telephone: (813) 223-5505
2
                                           Facsimile: (813) 223-5402
3                                          jyanchunis@forthepeople.com
                                           jeanmartin@forthepeople.com
4
                                           mvalladares@forthepeople.com
5

6                                         TANASI LAW OFFICES
                                          Richard Tanasi
7                                         8716 W. Spanish Ridge Ave. Suite 105
                                          Las Vegas, NV 89148
8
                                          Telephone: 702-906-2411
9                                         Facsimile: 866-299-4274
                                          rtanasi@tanasilaw.com
10
                                          LAW OFFICE OF PAUL C. WHALEN, P.C.
11                                        Paul C. Whalen (pro hac vice forthcoming)
                                          768 Plandome Road
12
                                          Manhasset, NY 11030
13                                        Telephone: (516) 426-6870
                                          paul@paulwhalen.com
14
                                          GLANCY PRONGAY & MURRAY LLP
15                                        Brian P. Murray (pro hac vice forthcoming)
16                                        230 Park Avenue, Suite 530
                                          New York, NY 10169
17                                        Telephone: (212) 682-5340
                                          Fax: (212) 884-0988
18                                        bmurray@glancylaw.com
19                                        KRIEGER LAW GROUP, LLC
20                                        David Krieger
                                          500 N. Rainbow Blvd. Suite 300
21                                        Las Vegas, NV 89107
                                          PH: (702) 848-3855, Ext. 101
22                                        dkrieger@kriegerlawgroup.com
23                                        Attorneys for Plaintiff John Smallman
24
                                          Mark J. Bourassa (Nevada Bar No. 7999)
25                                        Jennifer A. Fornetti (Nevada Bar No. 7644)
                                          THE BOURASSA LAW GROUP
26                                        2350 W. Charleston Blvd., #100
                                          Las Vegas, NV 89102
27
                                          Telephone: (702) 851-2180
28
                                                       STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                      7                                     SCHEDULING DEADLINES
     Case
     Case
      Case2:20-cv-00749-GMN-NJK
          2:20-cv-00376-JAD-NJK
           2:20-cv-00402-KJD-DJA Document
                                 Document 22
                                          27
                                           8 Filed
                                             Filed
                                              Filed03/17/20
                                                   03/30/20
                                                    07/31/20 Page
                                                             Page
                                                              Page888of
                                                                     of
                                                                      of12
                                                                        12
                                                                         12



1                                         Fax: (702) 851-2189
                                          mbourassa@blgwins.com
2                                         jfornetti@blgwins.com
3
                                          Attorneys for Plaintiffs Jeffrey Scott Cameron and Paul
4                                         Brodsky

5                                         CARLSON LYNCH LLP
                                          Gary F. Lynch (pro hac vice forthcoming)
6                                         Kevin W. Tucker (pro hac vice forthcoming)
                                          Jamisen A. Etzel (pro hac vice forthcoming)
7
                                          1133 Penn Avenue, Floor 5
8                                         Pittsburgh, PA 15222
                                          Telephone: 412-322-9243
9                                         Facsimile: 412-231-0246
                                          glynch@carlsonlynch.com
10                                        ktucker@carlsonlynch.com
                                          jamisenetzel@carlsonlynch.com
11

12                                        Todd D. Carpenter (pro hac vice forthcoming)
                                          1350 Columbia St. Ste. 603
13                                        San Diego, California 92101
                                          Telephone: (619) 762-1900
14                                        Facsimile: 619) 756-6991
15                                        tcarpenter@carlsonlynch.com

16                                        Katrina Carroll (pro hac vice forthcoming)
                                          111 W. Washington Street, Suite 1240
17                                        Chicago, Illinois 60602
                                          Telephone: (312) 750-1265
18                                        Facsimile: (412) 231-0246
19                                        kcarroll@carlsonlynch.com

20                                        Attorneys for Plaintiff Jeffrey Scott Cameron

21
                                          MUEHLBAUER LAW OFFICE, LTD.
22                                        Andrew R. Muehlbauer (Nevada Bar No. 10161)
23                                        7915 West Sahara Avenue, Suite 104
                                          Las Vegas, NV 89117
24                                        Telephone: (702) 330-4505
                                          andrew@mlolegal.com
25
                                          LOWEY DANNENBERG, P.C.
26
                                          Christian Levis (pro hac vice forthcoming)
27                                        Henry Kusjanovic (pro hac vice forthcoming)
                                          Amanda Fiorilla (pro hac vice forthcoming)
28
                                                       STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                      8                                     SCHEDULING DEADLINES
     Case
     Case
      Case2:20-cv-00749-GMN-NJK
          2:20-cv-00376-JAD-NJK
           2:20-cv-00402-KJD-DJA Document
                                 Document 22
                                          27
                                           8 Filed
                                             Filed
                                              Filed03/17/20
                                                   03/30/20
                                                    07/31/20 Page
                                                             Page
                                                              Page999of
                                                                     of
                                                                      of12
                                                                        12
                                                                         12



1                                         44 South Broadway, Suite 1100
                                          White Plains, NY 10601
2                                         Telephone: (914) 997-0500
                                          clevis@lowey.com
3
                                          hkusjanovic@lowey.com
4                                         afiorilla@lowey.com

5                                         Anthony M. Christina (pro hac vice forthcoming)
                                          One Tower Bridge
6                                         100 Front Street, Suite 520
                                          West Conshohocken, PA
7
                                          Telephone: (215) 399-4770
8                                         achristina@lowey.com

9                                         Attorneys for Plaintiff Kevin V. Horne
                                          STULL, STULL & BRODY
10                                        Melissa R. Emert (pro hac vice forthcoming)
                                          6 East 45th St.-5th Fl.
11
                                          New York, NY 10017
12                                        T. 954-341-5561
                                          F. 954-341-5531
13
                                          THE GRANT LAW FIRM, PLLC
14                                        Lynda J. Grant (pro hac vice forthcoming)
15                                        521 Fifth Avenue, 17th Floor
                                          New York, NY 10175
16                                        T. 212-292-4441
                                          F. 212-292-4442
17                                        lgrant@grantfirm.com
18                                        Attorneys for Plaintiff Paul Brodsky
19
                                          WOLF, RIFKIN, SHAPIRO, SCHULMAN &
20                                        RABKIN, LLP
                                          Don Springmeyer (Nevada Bar No. 1021)
21                                        3556 E. Russell Road, 2nd Floor
                                          Las Vegas, NV 89120
22                                        Telephone: (702) 341-5200
23                                        Facsimile: (702) 341-5300
                                          dspringmeyer@wrslawyers.com
24
                                          BERGER MONTAGUE, PC
25                                        Michael Dell’Angelo (pro hac vice forthcoming)
                                          Jon Lambiras (pro hac vice forthcoming)
26
                                          Jospua T. Ripley (pro hac vice forthcoming)
27                                        1818 Market Street, Suite 3600
                                          Philadelphia, PA 19103
28
                                                       STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                      9                                     SCHEDULING DEADLINES
     Case
     Case
      Case2:20-cv-00749-GMN-NJK
          2:20-cv-00376-JAD-NJK
           2:20-cv-00402-KJD-DJA Document
                                 Document 22
                                          27
                                          8 Filed
                                             Filed
                                             Filed03/17/20
                                                   03/30/20
                                                   07/31/20 Page
                                                            Page
                                                             Page10
                                                                  10
                                                                  10of
                                                                     of
                                                                     of12
                                                                        12
                                                                        12



1                                         Telephone: (215) 875-3000
                                          Facsimile: (215) 875-4604
2                                         mdellangelo@bm.net
                                          jlambiras@bm.net
3
                                          jripley@bm.net
4
                                          BERGER MONTAGUE, PC
5                                         E. Michelle Drake (pro hac vice forthcoming)
                                          43 SE Main Street, Suite 505
6                                         Minneapolis, MN 55414
                                          Telephone: (612) 594-5933
7
                                          Fax: (612) 584-4470
8                                         emdrake@bm.net

9
                                          MCCULLEY MCCLUER PLLC
10                                        Stuart McCluer (pro hac vice forthcoming)
                                          R. Bryant McCulley (pro hac vice forthcoming)
11
                                          Frank B. Ulmer (pro hac vice forthcoming)
12                                        701 East Bay Street, Suite 411
                                          Charleston, SC 29403
13                                        Telephone: (843) 444-5404
                                          Fax: (843) 444-5408
14                                        smccluer@mcculleymccluer.com
15                                        bmmcculley@mcculleymccluer.com
                                          fulmer@mcculleymccluer.com
16
                                          Attorneys for Plaintiffs Larry Lawter, Julie Mutsko,
17                                        Kerri Shapiro and Victor Wukovits
18                                        Christopher L. Rudd (SBN 130713)
19                                        THE RUDD LAW FIRM
                                          2650 Sepulveda Blvd., Suite 205
20                                        Sherman Oaks, CA 91403
                                          Tel.: (310) 663-0705
21                                        Fax: (310) 359-0258
                                          clrudd@ruddlawpc.com
22

23                                        Gary M. Klinger (pro hac vice
                                          forthcoming)
24                                        KOZONIS & KLINGER, LTD.
                                          227 W. Monroe Street, Suite 2100
25                                        Chicago, IL 60630
                                          Tel.: (312) 283-3814
26
                                          Fax: (773) 496-8617
27                                        gklinger@kozonislaw.com

28
                                                       STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                     10                                     SCHEDULING DEADLINES
     Case
     Case
      Case2:20-cv-00749-GMN-NJK
          2:20-cv-00376-JAD-NJK
           2:20-cv-00402-KJD-DJA Document
                                 Document 22
                                          27
                                          8 Filed
                                             Filed
                                             Filed03/17/20
                                                   03/30/20
                                                   07/31/20 Page
                                                            Page
                                                             Page11
                                                                  11
                                                                  11of
                                                                     of
                                                                     of12
                                                                        12
                                                                        12



1
                                                    Jeffrey S. Goldenberg (pro hac vice
2                                                   forthcoming)
                                                    GOLDENBERG SCHNEIDER
3
                                                    L.P.A.
4                                                   One West Fourth Street, 18th Floor
                                                    Cincinnati, OH 45202
5                                                   Tel: (513) 345-8291
                                                    Fax: (513) 345-8294
6                                                   jgoldenberg@gs-legal.com
7
                                                    Charles E. Schaffer*
8                                                   LEVIN, SEDRAN & BERMAN,
                                                    LLP
9                                                   510 Walnut Street, Suite 500
                                                    Philadelphia, PA 19106
10                                                  Tel: (215) 592-1500
                                                    Fax: (215) 592-4663
11
                                                    cschaffer@lfsblaw.com
12
                                                 Attorneys for Katharine Breen, Adam Metz Alain
13                                               Michael, Carol O’Connell, Matthew Pruitt, Christopher
                                                 Pussman, and Sabrina Woods
14

15
                                                 ORDER
16
                                                    IT IS SO ORDERED:
17          Based on the parties' stipulations in the Related Cases and good cause appearing, IT IS

18   SO ORDERED.

19         And to further promote judicial economy    by having a single district judge and magistrate
                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
20   judge assigned to all of these matters, all judges assigned the Related Cases HEREBY ORDER
                                                    DATED: _____________________
21                      2:20-cv-00429-JCM-DJA, 2:20-cv-00429-JCM-DJA,
     that case numbers 2:20-cv-00402-KJD-DJA,        2:20-cv-00486-GMN-NJK,2:20-cv-00486-GMN-
                                                                                  2:20-cv-00522-RFB-

22   NJK,  2:20-cv-00529-RFB,
     that case                 and 2:20-cv-00541-APG-NJK
               numbers 2:20-cv-00429-JCM-DJA,
           2:20-cv-0522-RFB-NJK,                            are transferred2:20-cv-00522-RFB-
                                                2:20-cv-00486-GMN-NJK,
                                   2:20-cv-00529-RFB,                       to District
                                                       and 2:20-cv-00541-APG-NJK     areJudge

23   transferred
     ...         to District Judge Jennifer A. Dorsey and Magistrate Judge Nancy J. Koppe and

24

25   ...
26

27

28
                                                                 STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                               11                                     SCHEDULING DEADLINES
      Case
      Case
       Case2:20-cv-00749-GMN-NJK
           2:20-cv-00376-JAD-NJK
            2:20-cv-00402-KJD-DJA Document
                                  Document 22
                                           27
                                           8 Filed
                                              Filed
                                              Filed03/17/20
                                                    03/30/20
                                                    07/31/20 Page
                                                             Page
                                                              Page12
                                                                   12
                                                                   12of
                                                                      of
                                                                      of12
                                                                         12
                                                                         12



1     Jennifer A. Dorsey
      consolidated        and
                   under the   Magistrate
                             earliest        Judge
                                      filed case,    Nancy J. OF
                                                              Koppe
                                                  2:20-cv-00376-JAD-NJK;
                                            CERTIFICATE                   all future filings
                                                                    and consolidated
                                                                 SERVICE                     must
                                                                                      under the   be
                                                                                                earliest

2     madecase,
      filed Iinhereby
                2:20-cv-00376-JAD-NJK.
                 2:20-cv-00376-JAD-NJK.
                      certify that on March 17, 2020, I electronically filed the foregoing STIPULATION
3         Dated this 23rdACTIONS
     TO CONSOLIDATE       day of March,
                                   AND2020
                                        SET SCHEDULING DEADLINES with the Clerk of Court
4    using the electronic case management system, which will send notification of such filing to the counsel
5    of_____________________________________
        record in the above-captioned matters.
       United States District Judge Richard F. Boulware
6
            Date: March 17, 2020                                  By: /s/ Shannon Dinkel
7
                                                                  An employee of Pisanelli Bice
8     _____________________________________
      United States District Judge Kent J. Dawson
9
10

11
      _____________________________________
12    United States District Judge Jennifer A. Dorsey
13

14

15    _____________________________________
      United States District Judge Andrew P. Gordon
16

17

18    _____________________________________
      United States District Judge James C. Mahan
19

20

21    _____________________________________
      United States District Judge Gloria M. Navarro
22

23

24

25

26

27

28
                                                                STIPULATION TO CONSOLIDATE ACTIONS AND SET
                                                12                                   SCHEDULING DEADLINES
